DETAILED ACTION
This action is in response to the claims set filed on 09/21/2021.
Claims 9 and 16 have been amended.
Claims 9-11, 13-16, 18, and 20-21 are currently pending and have been examined. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 9-11, 13-16, 18, and 20-21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In order to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See MPEP 2161.01(1). However, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed, and even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function, See MPEP 2161.01(1) citing in part Ariad, 598 F.3d at 1349 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries."). 
Specifically with regard to computer-implemented functional claims, the specification must provide a disclosure of the computer and the algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention, including how to program the disclosed computer to perform the claimed function. MPEP 2161.01(1).

Claim 9 and 16 recites “apply[ing] a machine learning algorithm to a historic rate classification to determine a correlation between historic personality shift data of a person and at least one previous schizophrenic episode of the person…”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present 
Claim 9 and 16 recites “determin[ing] confidence levels corresponding to a predicted onset of a schizophrenic episode in response to learning the correlation between the at least one previous speech patterns and previous arm movements”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [0052], [0059], an onset of an episode is predicated within specified confidence level, no disclosure of determining confidence levels or how it/they is/are determined corresponding to predicted onset of episode.
Claim 9 and 16 recites “determin[ing] a confidence level of the personality shift based on a comparison between the personality shift and the learned correlation between the at least one previous speech patterns and previous arm movements”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [0052], [0059], an onset of an episode is predicated within specified confidence level, no disclosure of determining confidence levels using a comparison of current and previous data. The reciting of confidence 
Therefore, applicant has failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that applicant had possession of the claimed invention at the time the application was filed. This limitation of claim(s) 9 and 16 is/are considered to be a new matter.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9-11, 13-16, 18, and 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 9-11 and 13-15 are drawn to an art of manufacturer, and Claims 16, 18 and 20-21 are drawn to a system and each of which is within the four statutory categories (i.e. a machine and a process). Claims 9-11, 13-16, 18, and 20-21 are further directed to an abstract idea on the grounds set out in detail below.
The claimed invention represents an abstract idea of a series of steps that recite a process for obtaining a person data (e.g. audio) that identify the person mental characteristics or state, classify the state, compare to a baseline or prior data, and predicate an impending episode . This represents and abstract idea of a series of steps that a neurologist should follow in diagnosing a patient. This corresponds to the court recognized abstract idea of a mental process that a neurologist should follow when testing a patient for nervous system malfunctions. Both the 
Independent Claim 9 and 16 recite the steps: 
record[ing] speech patterns and movement data, the movement data including arm movements; determine a correlation between historic personality shift data of a person and at least one previous episode of the person, the historic rate classification including historic personality shift data associated with at least one of previous speech patterns with respect to a previous episode and previous movement data with respect to at least one previous episode, the historic personality shift data including a correlation between the at least one previous speech patterns and previous movement data and the at least one previous episode of the person; determine[ing] confidence levels corresponding to a predicted onset of a schizophrenic episode in response to learning the correlation between the at least one previous speech patterns and previous arm movements, and assigning a determined confidence level to a schizophrenic episode baseline; receive[ing] an audio input from a microphone, the audio input comprising spoken words of a person; generate[ing] a personality trait identification based at least in part upon the audio input; generat[ing] a current trait classification for the personality trait identification based at least in part upon the audio input and a trait classification model; compare[ing] the current trait classification to the historic rate classification; receive[ing] the movement data of the person indicating a repetitive movement of a body part from a wearable device worn by the person; correlate[ing] the indicated repetitive movement received from the wearable device worn by the person with an identified repetition of an out-of-context phrase; generat[ing] a personality shift determination based at least in part upon the comparison and the correlation, the personality shift determination indicating that the person has experienced a personality shift; determine[ing] a duration of the personality shift; generate[ing] a predicted duration of a next personality shift; determine[ing] a confidence level of the personality shift based on a comparison between the personality shift and the learned correlation between the at least one previous speech patterns and previous arm movements; determine[ing] an onset of a schizophrenic episode in response to the confidence level of the personality shift exceeding the schizophrenic episode baseline; and,

These limitations, as drafted, given the broadest reasonable interpretation, cover performance of the limitations in the mind that constitute Mental Processes but for the recitation of generic computer components. The claim recite steps of obtaining a user speech, identify characteristics or features of the speech, classify the characteristics, compare with the user baseline or prior data to identify deviation and likelihood of impending episode, identify duration of the identified episode, and predict the duration of the next event which are steps that could be performed mentally and, therefore are Mental Processes. This abstract idea could have been performed by a human mind but for the fact that the claims recites a general purpose computer processor to implement the abstract idea for steps citing a process for identifying changes in a person mental state for which both the instant claims and the abstract idea are defined as metal process that can be performed using human mind with the aid of pencil and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performing the steps using human mind, then it falls within the "mental process: grouping of abstract ideas. Accordingly, claims 9 and 16 recite an abstract idea.
an arbitrary form without disclosing a specific training of the model to perform the claimed feature, “see, Applicant, 0025, 0026, 0042, 0045, 0051). As disclosed in the specification [0025, 0026], applying a type of an algorithm to identify a deviation using known data which is a mere process that can be performed by a human mind. In Addition, the claimed concept, for example, “applies[ing] machine learning algorithm” in the context of the claim encompasses the user(s) the ability to apply an algorithm as such the element(s) effectively amounts to no more than the words "apply it" with a computer because it appears to intend to do so, which would still amount to mere instructions to apply the exception using generic computer components, See MPEP § 2106.05(f).
The additional elements in the claims such as “processor, database, memory, microphone” while using a computer to perform the claim steps mentioned above. “In cloud computing node 100 there is a computer system/server 12, which is operational with numerous other general purpose or special purpose computing system environments or configurations.  elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., database (memory), processor, engine) and includes known hardware components, such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations using human mind, but for, the recitation of generic computer components, then it falls within the "mental process" of the grouping of abstract ideas. (See, October 2019 Update: Subject Mater Eligibility). Accordingly, looking at the claims as a whole, individually and in combination, the additional elements fail to integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims as a whole are therefore directed to an abstract idea.
The claims do not include additional elements that amount to "significantly more" than the judicial exception because they do not present improvements to another technology or technical field, nor do they affect an improvement to the functioning of the computer itself. The generic computing elements are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions of receiving or transmitting data over a network, performing repetitive operation, electronic record keeping, and storing and retrieving information in memory. (See, MPEP §2016.05(d)).  None of the hardware in the claims "offer a meaningful 1. Moreover, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well - understood, routine and conventional activities previously known to the industry. Therefore, the claims are patent ineligible.

Dependent Claims 10-11, 13-15, 18, and 20-21 include all of the limitations of claim(s) 9 and 16, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as 
 “receiving a response to the positive personality shift notification and modifying the trait classification model” in claim 10, where the claim encompass a user obtain warning for a change in a person mental state therewith but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and 
“transcribing the audio input” in claim 11, where the claim encompass a user write down or print the speech content therewith but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
“the historic rate classification comprises a plurality of historic trait classifications for the person” in claim 13 and 20, where the claim encompass a user to mark all historic mental state of a person therewith but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
“the historic rate classification comprises a plurality of historic trait classifications for a plurality of similarly situated persons” in claim 14, where the claim encompass a user to mark all historic state of group of people with similar mental state therewith but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
“modify[ing] the trait classification model based at least in part upon the current trait classification” in claim 15 and 20, where the claim encompass a user change the classification criteria based on current state therewith but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the 
“receive a response to the positive personality shift notification and to modify the trait classification model” in claim 18, where the claim encompass a user to change the classification criteria based on positive mental state therewith but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-10, 13-16, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yom-Tov et al. (US 2014/0377727 A1 – hereinafter Yom-Tov) in view of Sahin (WO 2015/127441) in view of Vaughan (US 2019/0043610 A1) in view of Huang et al. ("Prediction of the Period of Psychotic Episode in Individual Schizophrenics by Simulation-Data Construction Approach”- hereinafter Huang) 

Regarding Claim 9 (Currently Amended), Yom-Tov teaches a computer program product for generating a personality shift determination (Yom-Tov: [0015]; monitoring mechanisms for predicting a user's mental state based upon extracted feature information, [0042]; the monitoring mechanism configures a classifier on a user device that identifies changes , the computer program product comprising:
a computer readable storage medium having program instructions embodied therewith (Yom-Tov: [0069]; Computer 810 typically includes a variety of computer readable media), wherein the instructions are executable by a processor to cause the processor to perform a method comprising 
generating a current trait classification for the personality trait identification based at least in part upon the audio input and a trait classification model Yom-Tov discloses based on the extracted features of the user data, the data is used by classifiers to generate the baseline for normal or typical behavior of the user (Yom-Tov: [0022]; The monitoring mechanism 106 may be configured to extract features from the user data 108 and establish a behavior baseline of feature information indicative of normal or acceptable user behavior [0027]; the training mechanism 112 may generate an example classifier for predicting clinical depression regardless of type, [0033]; a classifier may employ the example decision tree when monitoring the user's interactions/ activities for symptoms of a mental illness. Each step of the decision tree represents a comparison operation between data corresponding to the user's interactions and one or more features, [0035]; The decision tree may be generated from training data 306, [0052]; generates a baseline of feature information associated with the user's behavior and adapts the prediction model to that baseline); 
comparing the current trait classification to the historic rate classification  Yom-Tov discloses a customized model and a user activity is monitored over a period of time to determine a threshold classifier used to evaluate a current state classifier with the threshold/normal classifier as such comparing the tune of the user voice volume level that is being currently ; and
generating a personality shift determination based at least in part upon the comparison and the correlation, the personality shift determination indicating that the person has experienced a personality shift Yom- Tov discloses a personality change based on comparing the baseline of the patient behavior parameters and if the a change is detected, it determines that the patient is experiencing or experienced a change in behavior/personality (Yom-Tov: [0031]-[0033], [0039]; If the user normally restrains their voice volume, sudden excessive shouting may indicate a psychological event, [0043]; If the monitoring mechanism predicts a psychological event, step 406 proceeds to step 408. Step 408 accesses alert preference data and selects one or more mechanisms for securely communicating one or more alerts to trusted individuals, [0052]; because detecting an absence of or a statistical significant deviation an expected feature distribution represents a strong likelihood that the user's behavior has changed is or likely to change from normal or acceptable behavior, [0052]-[0053])
sending a positive personality shift notification to an external device Yom-Tov discloses a use of threshold value to determine an mental event and if the mental event is detected deviating threshold, a mechanism is triggered to contact and alert trusted individuals [external device] (Yom-Tov: [0033], [0043]-[0045]).
Yom-Tov discloses recording speech data and movement [0039] and using historical behavior-related data and using predicative model (machine learning) to analyze data collected 

Sahin teaches
recording speech patterns and movement data, the movement data including arm movements; Sahin discloses obtaining [recording] video [movement] data and audio data [speech] patterns where the video data is used for analyzing body monitions and language such body position, hand and arm position and other body dynamics while the audio data includes (Sahin: [0007], [0050]; the individual's wearable data collection device 104 gathers counts data 116c related to patterns identified within other data 116. For example, the individual's data collection device 104 may count verbal (word and/or other vocalization) repetitions identified within the voice recording data 116a and movement repetitions identified in the head position data 116d and/or the motion tracking data 116h. The baseline analysis for identifying repetitions… [00140], [00230], [00269])
applying a machine learning algorithm to a historic rate classification to determine a correlation between historic personality shift data of a person and at least one previous … episode of the person, the historic rate classification including historic personality shift data associated with at least one of previous speech patterns with respect to a previous … episode and previous movement data with respect to at least one previous … episode, the historic personality shift data including a correlation between the at least one previous speech patterns and previous movement data and the at least one previous … episode of the person Sahin disclose a learning model algorithms and statistical learning analysis that is using video and audio data available to correlate an actual response to a normal response of an individual and distinguish a difference/noticeable difference [personality shift] and flag the deviated response where statistical learning analysis using physiological data and/or historical data of plurality of episodes as such an episode maybe atypical behavioral information which includes perseveration on specific activities, echolalia which is a repeating words, phrases, or sentences, and stimming which is a repetitive or unusual body movement or noises such as hand and finger mannerisms – for example, finger-flicking and hand-flapping and similar behaviors, and classify the responses (Sahin: [0007], [0058]-[0060], [00119], [00180], [00184], [00186]-[00190]; if historic data is available (736), one or more recent atypical behavioral episodes may be correlated with the social event data (738). Atypical behavioral episodes, in some examples, can include inappropriate behaviors such as acting-out, extreme emotional fluctuations, and stimming and similar behaviors…, [00191], [claim 15])
determining confidence levels corresponding to a predicted onset of … episode in response to learning the correlation between the at least one previous speech patterns and previous arm movements, and assigning a determined confidence level to … episode baseline; Sahin discloses collecting audio and video data (review data) and analyzing the data presenting any difference form normal [baseline] threshold and based on outcomes, an indication maybe provided of a likelihood of an impending [onset] episode. By using the outcomes of the analyzed review data, a comparison with historic data or past episodes is performed and a numeric value 
receiving an audio input from a microphone, the audio input comprising spoken words of a person Sahin discloses using microphone to collect audio speech data [words] of a person (Sahin: [0046]; a microphone device built into the data collection device 104 or 108 may collect voice recording data 116a, [00136]-[00137], [00179]; The audio data, similarly, captures at least vocalizations between the individual and the second person, for example via a microphone mounted on the wearable data collection device or separate computing device)
generating a personality trait identification based at least in part upon the audio input Sahin discloses an emotional state determined based on audio input data (Sahin: [0060]; Step 1006 of method 1000 regarding identifying an emotional state of an individual, described in relation to FIG. 10A, may be performed by the emotional state analysis algorithm 1541. Step 1010 of method 1000 regarding analyzing audio data for emotional cues may be performed by the audio recording analysis algorithm, [00139], [00145]-[00146]; a sentences and exchanges algorithm 536b coordinates with the teleprompter algorithm 544 to parse elements of the conversation, identifying emotional cues within the speech of the individual 502… may parse audio data collected by the wearable data collection device for speech elements such as, in some examples, the tone of voice and the ongoing lilt and rhythm (prosody) of the individual's voice, [00231])
receiving the movement data of the person indicating a repetitive movement of a body part from a wearable device worn by the person (Sahin: [0047]; the wearable data collection device 104 is configured to collect a variety of data regarding the movements the motion tracking data 116h may collect data to identify repetitive motions, such as jerking, jumping, flinching, fist clenching, hand flapping);
correlating the indicated repetitive movement received from the wearable device worn by the person with an identified repetition of an out-of-context phrase … Sahin discloses a repetitive behaviors such as repetitive movement and repetitive vocalization [words or phrases] that can include the repetition of sounds or words that do not have a purpose [out of context] and correlation of the repeated movement and vocalization (Sahin: [0050]; the individual's wearable data collection device 104 gathers counts data … verbal repetition counts 116c may be tuned to identify repetitive vocalizations separate from excited stuttering…, [0053]; … Behavioral decoding is like language translation except that it decodes the behaviors of an individual 102 rather than verbal language utterances… whereby repetitive vocalizations of a particular type as well as repeated touching the cheek are correlated)
determining a confidence level of the personality shift based on a comparison between the personality shift and the learned correlation between the at least one previous speech patterns and previous arm movements Sahin discloses comparing actual voice and movement response data to a normal response data and when a deviation is determined the deviated data is flagged and compared to historic state data where the comparison result [determined] in a numeric value [confidence level] indicative of presence of an episode [shift] (Sahin: [00184]-[00188], [00191]-[00193], [claim 14])
determining an onset of … episode in response to the confidence level of the personality shift exceeding the … episode baseline Sahin discloses a comparison of an actual response and normal response [baseline] where the comparison provides a percentage or numerical match threshold that will determine the deviation [exceeding] that indicates a positive or negative difference [confidence level] and based on the learned noticeable difference, a susceptibility is presented indicative a likelihood of an impending [onset] episode (Sahin: [00184]-[00188], [00191]-[00193])
sending a positive personality shift notification to an external device, the positive personality shift notification including at least one of a graphic illustration on a display of the external device, an audible notification through a microphone of the external device, a haptic or other sensory notification generated by the external device Sahin discloses a feedback or an alert is sent to a user device when a likelihood of an episode is present [positive shift], where the feedback or alert include audible, visual, tactile/haptic (e.g. vibration) feedback (Sahin: [00176], [00193], [00212], [00263], [00266]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yom-Tov incorporate using a wearable device to collect a person data such as audio and video/motion, as taught by Sahin which will help providing an accurate diagnosis for the person (Sahin: [0004]-[0005]).
Yom-Tov and Sahin disclose different algorithms used for evaluation collected data and provide feedback (Sahin: [0058]), however does not expressly discloses using linear regression, a partial least squares fit, a Support Vector Machine, a random forest and do not expressly disclose the use of confidence interval/level in the body of the limitation language for the purpose of explicit teaching.

Vaughan teaches 
using at least one of a multiple linear regression, a partial least squares fit, a Support Vector Machine, and a random forest
Vaughan discloses using support vector machine (SVM) algorithm and other algorithms such Stepwise backwards [regression], Random Forest to identify and select features that are relevant to certain behavioral, neurological or mental health disorders and output predicted classification (Vaughan: [0120]-[0121], [0124], [0125]; The training module may comprise feature selection . One or more feature selection algorithms (such as support vector machine, convolutional neural nets)… Different sets of features may be selected as relevant for the identification of different disorders. Stepwise backwards algorithms may be used along with other algorithms, [0137])
determining a confidence level of the personality shift Vaughan discloses a confidence values each associated with a characteristic determined based on classification data of movement and speech pattern analyzed using a statistical model or algorithm classifier and compare the diagnostic data with a change [shift] overtime determining an event that is likely to experience and the risk level where a positive predicated event provides an alert to a trusted individual such as healthcare provider/professional (Vaughan: [0109], [0131]; the module can check whether the fitting of the data can generate a prediction of one or more specific disorders (e.g., autism, ADHD, etc.) within a confidence interval exceeding a threshold value , for example within a 90 % or higher confidence interval , for example 95 % or more . If so, as shown in step 825, the prediction module can output the one or more behavioral, neurological or mental health disorders as diagnoses of the subject or as disorders for which the subject is at risk. The prediction module 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yom-Tov and Sahin to incorporate the use of algorithms such as Support Vector Machine, a random forest, etc. for correlating data, as taught by Vaughan which will help optimizing the collected data and reduce bias in order to asses risk of mental disorder (Vaughan: [0120]).  
Yom-Tov, Sahin, and Vaughan disclose a time period when a patient personality shift occurred and predict the future episode accordingly (Yom-Tov: [0038]), Yom-Tov, Sahin, and Vaughan do not disclose explicitly the duration of event(s) and predict the duration of the next event.

Huang in the same field of endeavor teaches 
determining a duration of the personality shift Huang discloses a psychotic episode (schizophrenia) that provides a time point of the initiation and termination of the episode and accordingly determines the duration of an event from initiation to termination (Huang: [Fig. 3], [p. 800-801, col 2, 1]; “Event” is something that occurs and “response time” is the period when ; and
generating a predicted duration of a next personality shift Huang discloses a predication for the duration of the next psychotic episode as such using the time points pattern and the information available between the initiation and termination of episodes in time to provide the predicted psychotic episode duration or intimation to termination time frame (Huang: [p. 800, col.2], [p. 803, col 1], [p.804-805, col 1, 2] a novel combined approach of DCM and DES that yields membership functions for each schizophrenic subject and predicts the period embracing the initiation and termination time-points of the next psychotic episode in individual schizophrenic patients … this combined approach provides a good prediction power in pinpointing the period embracing the initiation and termination dates of next psychotic episode of individual schizophrenic patients).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yom-Tov, Sahin, and Vaughan to know the duration of a psychotic episode and use the information to predict the duration of the next psychotic episode, as taught by Huang which helps reducing medical and care cost and improve patient treatment (Huang: It was estimated that, in the 1990’s, relapses in schizophrenic patients cost the USA $2 billion just for readmissions to hospital [5]. Not only leading to a great deal of suffering to the patients and their caretakers, failure in earlier treatments of the psychotic episodes also consumes a large proportion of health-care and social resources. This can be improved if the patients are treated in time. In addition, early intervention has been shown to reduce further relapses).

Regarding Claim 10 (Previously Presented), Yom-Tov, Sahin, Vaughan, and Huang teach the computer program product of claim 9 further comprising receiving a response to the positive personality shift notification and modifying the trait classification model based at least in part upon the response Yom-Tov discloses an alert is sent to the user when detecting a change in behavior and the user can confirm the change by responding to the alert which in turn adjust the classifier threshold reflected on the user behavior when performing the same activity  (Yom-Tov: [0028]; feedback provided by each patient's computer device(s) may improve the example classifier's performance. Example feedback includes information on errors (e.g., false positives/negatives) and correct symptom detections, which may be used to further refine the example classifier, [0038]; if the user 302 provides feedback identifying periods of insomnia caused by stress, the monitoring mechanism may determine one example key feature for such insomnia may be Internet browsing after midnight, [0040]; the monitoring mechanism configures an alert component 316 using alert preferences associated with the user 302, [0048]-[0049]).

Regarding Claim 13 (Original), Yom-Tov, Sahin, Vaughan, and Huang teach the computer program product of claim 9, wherein the historic rate classification comprises a plurality of historic trait classifications for the person (Yom-Tov: [Fig. 3], [0022]; The user data 108 as described herein may refer to historical behavior-related data, possibly collected over a substantial time period, [0025], [0037]; The monitoring mechanism performs data collection during which available user data is processed and stored, including user metadata 310 and prior online behavior 312 (e.g., historical data)). 

Regarding Claim 14 (Original), Yom-Tov, Sahin, Vaughan, and Huang teach the computer program product of claim 9, wherein the historic rate classification comprises a plurality of historic trait classifications for a plurality of similarly situated persons (Yom-Tov: [0018]; The predictive model may use an initial model for predicting another user's mental state. While both users may share at least some similarity, such as demographics or mental illness, the other user may have a limited interaction history, [0025], [0028]; Another example implementation configures the example classifier on a plurality of computerized devices operated by a group of patients who may suffer from a same or similar mental illness, [0035]; Examples of the training data 306 include annotated (e.g., labeled) data corresponding to interactions between a plurality of users via various computerized devices). 

Regarding Claim 15 (Previously presented), Yom-Tov, Sahin, Vaughan, and Huang teach the computer program product of claim 9 further comprising storing the personality trait and the current trait classification in a database in communication with the processor and modifying the trait classification model based at least in part upon the current trait classification (Yom-Tov: [0037]; The monitoring mechanism performs data collection during which available user data is processed and stored, [0038]; feedback may identify instances of previous psychological events in the prior online behavior 312 enabling the prediction model 304 to be updated with feature information specific to the user 302, [0048]-[0049]).

Regarding Claim 16 (Currently Amended), the claim repeat substantially the same limitations in Claim 9. As such, claim 16 is rejected for substantially the same reasons given for claim 9, and is incorporated herein.

Regarding Claim 18 (Previously presented), the claim repeat substantially the same limitations in Claim 10. As such, claim 18 is rejected for substantially the same reasons given for claim 10, and is incorporated herein.

Regarding Claim 20-21 (Previously presented), the claims repeat substantially the same limitations in Claims 13 and 15. As such, claims 20-21 are rejected for substantially the same reasons given for claims 13 and 15, and are incorporated herein.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yom-Tov et al. (US 2014/0377727 A1 – hereinafter Yom-Tov) in view of Sahin (WO 2015/127441) in view of Vaughan (US 2019/0043610 A1) in view of Huang et al. ("Prediction of the Period of Psychotic Episode in Individual Schizophrenics by Simulation-Data Construction Approach”- hereinafter Huang) in view of Strubbe et al. (US 6,731,307 B1 – hereinafter Strubbe) 

Regarding Claim 11 (Previously presented), Yom-Tov, Sahin, Vaughan, and Huang teach the computer program product of claim 9 further comprising transcribing the audio input with a speech to text engine 
However Yom-Tov, Sahin, Vaughan, and Huang do not expressly discloses using any speech to text engine.
transcribing the audio input with a speech to text engine Strubbe discloses writing down or printing [transcribing] audio input with a speech to text engine (Strubbe: [Fig. 6-11], [col. 21, line 62-64]; Text data may also be obtained from a speech to text
converter 215 which receives the audio input 245 and converts it to text, [col. 30, line 18-19])
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yom-Tov, Sahin, Vaughan, and Huang to incorporate a speech to text engine to write/print down audio input, as taught by Strubbe which enhances the quality of interaction between devices and increase utility (Strubbe: [col. 7, line 23-27]).


Response to Amendment
Applicant's arguments filed 09/21/2021 have been fully considered; however the Examiner has considered the Applicant’s arguments but does not find them persuasive for at least the following reasons: 
In the remarks, Applicant argues in substance that:
Applicant's arguments with respect to the 35 U.S.C. § 101 rejection on page 7-10. 
In response to applicant’s arguments refereeing to October 2019 update that a claim limitation that could not be performed entirely in a human mind would not qualify as a mental process reflecting on the amended claims that cannot be performed entirely in a human mind, Examiner respectfully disagree. The claims are given there broadest reasonable interpretation for the purpose of determining whether they encompass a judicial exception. The steps outlined in the claim include receiving an audio input for a patient, identify current characteristics of the See 84 Fed. Reg. at 52 n. 14.
Applicant argument regarding operation of performing machine learning and AI integrates the claim into a practical application, Examiner respectfully disagree. The machine learning (ML) model(s)/algorithm is/are recited in the claims in a high level of generality and is in described in the specification in an arbitrary form without disclosing a specific training of the model to perform the claimed feature, “see, Applicant, 0025, 0026, 0042, 0052. While it is true that the claims recite a machine learning model for carrying out the claimed functions, the machine learning model is merely invoked as a tool to implement the steps of the claim. As explained above that applying an algorithm to predicate a mental episode is a mere addition that can be performed by human.
Applicant further argued that it is not practical to perform the steps which requires a human actor to continually monitor the patient attributes, Examiner disagree. The steps are reciting observation and evaluation of an individual which are a construct of features and 
In response to the Applicant argument that the 2019 guidelines with regards to a claim, as a whole, allows a human to avoid the need to visually evaluate behavior on a continual basis adding a meaningful limitation and employing into a practical application and refereeing to Example 46, claim3, Examiner respectfully disagree. Example 46 was found eligible because the steps integrate the abstract idea into a practical application where the evaluation of the cattle data was considered an observations or evaluations acts that can be practically performed in the human mind however the claim, as a whole, recite an automatic identification of behavior pattern and provide a corrective action such as operate farm equipment (e.g. gate) and route animals based on the outcomes goes beyond merely automating the abstract idea which is taking a corrective action such as routing the animals into a holding pen, thus avoiding the need for the farmer to visually evaluate the behavior of each animal in the herd on a continual basis which adds a meaningful limitation in that it employs the information provided by the judicial exception into a practical application. In contrast, the Applicant claim is reciting observations or evaluations which are acts that can be practically performed in the human mind which is similar to Bilski’s identification of the participants in a process for hedging risk, see MPEP 2106.05(h), whereas the step of sending a notification based on outcome from the observation to another device has been evaluated as an extra solution activity. Additionally, while the claims recite a series of concepts for diagnosing and predicting episode(s) of a metal event, the claims do not 
Therefore, this argument is not found to be persuasive and Examiner remains the 101 rejections of claims which have been updated to address Applicant's amendments.

Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 10-13 in regards to claim(s) 9 have been fully considered but are not found persuasive. 
In response to the applicant argument that Yom-Tov, Sahin, Vaughan, Huang et al, and Strubbe, alone or in any combination, fail to teach the amended limitations, Examiner respectfully disagree. Although the Applicant argument is directed to new feature(s) that were not considered in the previous search and examination, Examiner asserts that the amended features given the broadest reasonable interpretation are disclosed by the references of the OA. Examiner, as above, cited the reference “Sahin” teaching machine learning and statistical analysis model used with correlation of historical movement and speech pattern ([00119], [00180], [00184], [00186]-[00191]). Additionally, “Vaughan” discloses the steps of determining confidence level for a behaviors changes ([0109], [0131], [0137], [0184]). 
The Applicant argument that analyzing the references cited, no teaching of machine learning algorithm to determine correlation and confidence level of shift based on comparison, Examiner respectfully disagree. Although the argument regrading teaching of ML algorithm, for determining the correlation and determining confidence level may be questioned, Examiner asserts that the reference in combination are disclosing the claimed features. Moreover, an arguments cannot be directed against the references individually as one cannot show nonobviousness by arguing references individually where the rejections are based on 
Hence, Examiner finds the Applicant argument regarding the reference Y om-Tov, Sahin, Vaughan, Huang et al, and Strubbe, teaching the argued limitation are unpersuasive. 
The rejection of the amended claim 9 under 103 has been addressed accordingly. It is respectfully submitted that independent claim 9 and 16 are NOT allowable for the reasons set forth above by the Examiner. As such, dependent claims 10-11, 13-15, 18, and 20-21 are NOT allowable, for substantially the same, or similar reasons set forth above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Fonte (US2014/0114618A1), [0050]; Krishnan (US2005/0059876A1), [0031], [0039]-[0042]; Lavi (US2015/0265162A1) [0233];